UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4142

KEOTA WILLIAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-95-152)

Submitted: August 12, 1997

Decided: September 17, 1997

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert N. Bland, BLAND & BLAND, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, John C. Parr,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant Keota Williams was convicted pursuant to her guilty
plea of one count of possession with intent to distribute methamphet-
amine and aiding and abetting in the same in violation of 18 U.S.C.
§ 2 (1994) and 21 U.S.C. § 841(a)(1) (1994). On appeal, she chal-
lenges whether the district court erred by sentencing her to the man-
datory minimum under the statute and for increasing her base offense
level for possession of a firearm pursuant to USSG§ 2D1.11 and
whether the Government manipulated the Sentencing Guidelines by
providing a quantity of methamphetamine sufficient to trigger the
mandatory minimum. Finding no error, we affirm.

Williams and a co-defendant ("Jett") approached an individual
about purchasing methamphetamine. Unbeknownst to Williams and
Jett, the individual was acting as an informant for law enforcement
personnel. A quantity and price was agreed upon after several discus-
sions, and Williams paid the informant. Several days later, Williams
and Jett met with the informant to take delivery of the drugs, and they
were arrested. Williams consented to a search of her vehicle, which
was parked approximately fifteen to twenty-two feet from where the
transaction took place, and police seized two loaded handguns.

Prior to sentencing, the district court advised Williams that she
may be subject to a mandatory minimum penalty and offered her the
opportunity to withdraw her plea. She declined, and the court multi-
plied the amount of methamphetamine mixture seized from Williams
(86.2 grams) by the percent purity (27.5%) to arrive at the amount of
pure methamphetamine for which she would be held accountable
(23.705 grams). The district court used the amount of pure metham-
phetamine to sentence Williams to the statutory minimum of sixty
months.2 The district court also increased Williams' base offense
_________________________________________________________________
1 United States Sentencing Commission, Guidelines Manual (Nov.
1996).
2 21 U.S.C. § 841(b)(1)(B)(viii) (1994) states that in cases involving ten
grams or more of methamphetamine or 100 grams or more of a mixture
containing methamphetamine, the defendant shall be sentenced to a mini-
mum of 5 years in prison.

                    2
level under the Guidelines by two levels for possession of a firearm
during a drug trafficking crime pursuant to USSG§ 2D1.1.

Williams does not contest the method by which the district court
determined the amount of pure methamphetamine, nor does she con-
test the final amount. She merely asserts that the statute only imposes
a minimum sentence if she possessed 100 or more grams of metham-
phetamine mixture or ten grams or more of pure methamphetamine,
and she only possessed 86.2 grams of methamphetamine mixture.
Therefore, she asserts, the mandatory minimum does not apply to her.
We resolved this issue against Williams in United States v. Rusher,
966 F.2d 868, 879-80 (4th Cir. 1992) (mandatory minimum sentence
triggered by possession of either amount).

Williams also asserts that the district court erred in imposing a
mandatory sentence because the felony information did not allege a
quantity of methamphetamine, citing the Eleventh Circuit's decision
in United States v. Alvarez, 735 F.2d 461 (11th Cir. 1984). Williams'
reliance on Alvarez is misplaced. We have held that the quantity of
drugs is not an essential element of the offense and does not have to
be specified in the indictment. See United States v. Dorlouis, 107 F.3d
248, 252 (4th Cir.), cert. denied, #6D6D 6D# U.S. ___, 65 U.S.L.W. 3861
(U.S. June 27, 1997) (No. 96-9103). In addition, the Eleventh Circuit
has since overruled Alvarez. See United States v. Perez, 960 F.2d
1569, 1574 (11th Cir. 1992), cert. denied, 507 U.S. 975 (1993).

We review the district court's factual findings for clear error, and
find none here.3 A two-level increase in Williams' base offense level
for possession of a firearm was appropriate unless it was "clearly
improbable" that the weapon was connected with the offense.4 The
district court found that the weapons were close enough to the trans-
action that they could be used if necessary. Moreover, there was evi-
dence that Williams used a firearm for protection during drug
transactions. Accordingly, the record supported the district court's
findings, and we will not disturb them on appeal.
_________________________________________________________________
3 See United States v. Daughtrey , 874 F.2d 213, 218 (4th Cir. 1989).

4 See USSG § 2D1.1, comment. (n.3).

                    3
Finally, we find no evidence in the record to support Williams'
conclusory allegation that the Government intentionally manipulated
the Sentencing Guidelines. The record shows that she requested three
ounces of methamphetamine and received slightly more than three
ounces at twenty-seven and one-half percent purity. The range of
purity for Williams' geographic area was twenty-five percent to
ninety-six percent. We find that the district court did not abuse its dis-
cretion by finding that Williams could reasonably expect to purchase
methamphetamine within that range.

We therefore affirm Williams' conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the material before the court and argument
would not aid the decisional process.

AFFIRMED

                     4